Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 1 of 37 Page ID #:75



   

                                         

                                         

                                         

                                         

                                         

                                         

                                         

                                         

                                         

   

                                         




                    EXHIBIT 4
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 2 of 37 Page ID #:76


      ~"'~~ ~~'`'~                     UNITED STATES
   ,~
  ~; :-, ~ ~               SECURITIES AND EXCHANGE COMMISS~^:T
    ~• ~      ~                           Los Angeles Regional Office
        •~   ~0                        444 South Flower Street, Suite 900
    •,~~~X~,*                            Los Angeles, California 90071


 DIVISION OF ENFORCEMENT                                                     Christopher A. Nowlin
                                                                             Counsel
                                                                            (323)965-4560
                                                                             NowlinC@sec.gov




                                           October 30, 20l 8

 Via Personal Service

 Kim Bennett

 Missoula, Montana

           Re:       In the Matter of OwnZones Media Network, Inc.(LA-4922
                     Revised First Subpoena to Kim Bennett

 Dear Ms. Bennett:

        The staff ofthe Los Angeles Regional Office ofthe United States Securities and
 Exchange Commission is conducting an investigation in the matter identified above. The
 enclosed subpoena has been issued to you as part ofthis investigation. The subpoena requires
 you to provide us documents and give sworn testimony.

       Please read the subpoena and this letter carefully. This letter answers some questions you
 may have about the subpoena. You should also read the enclosed SEC Form 1662. If you do not
 comply with this subpoena,the SEC may bring an action in Federal Court to enforce this
 subpoena. Failure to comply with a court order enforcing this subpoena may result in the court
 imposing a fine, imprisonment or both.

 Producing Documents

  What materials do I have to produce?

        The subpoena requires you to provide us the documents described in the attachment to
 the subpoena. You must provide these documents by November 14, 2018. The attachment to
 the subpoena defines some terms(such as "document") before listing what you must provide.

         You should produce each and every document in your possession, custody, or control,
 including any documents that are not in your immediate possession but that you have the ability
 to obtain. All responsive documents shall be produced as they are kept in the usual course of
 business, and shall be organized and labeled to correspond with the numbered paragraphs in the




                                                  Exhibit 4
                                                  Page 53
Case
 Kim2:19-mc-00023-DSF-JEM
     Bennett              Document 1-6 Filed 02/14/19 Page 3 of 37 Page ID #:77
 October 30, 2018
 Page 2

 subpoena attachment. In that regard, documents should be produced in a unitized manner, i.e.,
 delineated with staples or paper clips to identify the document boundaries.

        Documents responsive to this subpoena may be in electronic or paper form. Electronic
 documents such as email should be produced in accordance with the attached document entitled
 SEC Data Delivery Standards(the "Standards"). If you have any questions concerning the
 production of documents in an electronic format, please contact me as soon as possible but in
 any event before producing documents. All electronic documents responsive to the document
 subpoena,including all metadata, must also be secured and retained in their native
 software format and stored in a safe place. The staff may later request or require that you
 produce the native format.

         For documents in paper format, you may send the originals, or, if you prefer, you may
 send copies ofthe originals. The Commission cannot reimburse you for the copying costs. If
 you are sending copies, the staff requests that you scan (rather than photocopy) hard copy
 documents and produce them in an electronic format consistent with the Standards.
 Alternatively, you may send us photocopies ofthe documents in paper format. If you choose to
 send copies, you must secure and retain the originals and store them in a safe place. The
 staff may later request or require that you produce the originals.

        Whether you scan or photocopy documents,the copies must be identical to the originals,
 including even faint marks or print. Also, please note that if copies of a document differ in any
 way,they are considered separate documents and you must send each one. For example, if you
 have two copies ofthe same letter, but only one ofthem has handwritten notes on it, you must
 send both the clean copy and the one with notes.

         If you do send us scanned or photocopied documents, please put an identifying notation
 on each page of each document to indicate that you produced it, and number the pages of all the
 documents submitted. (For example, if Jane Doe sends documents to the staff, she may number
 the pages JD-1, JD-2, JD-3, etc., in a blank corner ofthe documents.) Please make sure the
 notation and number do not conceal any writing or marking on the document. If you send us
 originals, please do not add any identifying notations.

         In producing a photocopy of an original document that contains post-it(s), notation
 flag(s), or other removable markings or attachments which may conceal all or a portion ofthe
 markings contained in the original document, photocopies ofthe original document both with
 and without the relevant post-it(s), notation flag(s), or removable markings or attachments should
 be produced.

 Do 1 need to send anything else?

        You should enclose a list briefly describing each item you send. The list should state to
 which numbered paragraphs)in the subpoena attachment each item responds. A copy ofthe
 subpoena should be included with the documents that are produced.




                                              Exhibit 4
                                              Page 54
Case
 Kim2:19-mc-00023-DSF-JEM
     Bennett              Document 1-6 Filed 02/14/19 Page 4 of 37 Page ID #:78
 October 30,2018
 Page 3

         Passwords for documents, files, compressed archives, and encrypted media should be
 provided separately either via email addressed to ENF-CPU(a,sec.~ov, or in a separate cover
 letter mailed separately from the data. Password correspondence should reference case
 number,case name and requesting SEC staff member.

        Please include a cover letter stating whether you believe you have met your obligations
 under the subpoena by searching carefully and thoroughly for everything called for by the
 subpoena, and sending it all to us. Correspondence should reference case number,case name
 and requesting SEC staff member.

       Please also provide a narrative description describing what you did to identify and collect
 documents responsive to the subpoena. At a minimum,the narrative should describe:

        • who searched for documents;
        • who reviewed documents found to determine whether they were responsive;
        • what sources were searched (e.g., computer files, CDs,DVDs,thumb drives, flash
          drives, online storage media, hard copy files, diaries, datebooks, planners, filing
          cabinets, home office, work office, voice mails, home email, webmail, work email,
          backup tapes or other media);
        • what third parties, if any, were contacted to obtain responsive documents (e.g., phone
          companies for phone records, brokerage firms for brokerage records); and
        • where the original electronic and hardcopy documents are maintained and by whom.

        For any documents that qualify as records ofregularly conducted activities under Federal
 Rule of Evidence 902(11), please have the appropriate representatives) of your firm complete a
 business records certification(a sample of which is enclosed) and return it with the document
 production.

 What ifIdo not send everything described in the attachment to the subpoena?

        The subpoena requires you to send all the materials described in it. If, for any reason —
 including aclaim ofattorney-client privilege —you do not produce something called for by the
 subpoena, you should submit a list of what you are not producing. The list should describe each
 item separately, noting:

        • its author(s);
        • its date;
        • its subject matter;
        • the name ofthe person who has the item now,or the last person known to have it;
        • the names of everyone who ever had the item or a copy of it, and the names of
          everyone who was told the item's contents;




                                              Exhibit 4
                                              Page 55
Case
 Kim2:19-mc-00023-DSF-JEM
     Bennett              Document 1-6 Filed 02/14/19 Page 5 of 37 Page ID #:79
 October 30,2018
 Page 4

        • the reason you did not produce the item; and
        • the specific request in the subpoena to which the document relates.

        If you withhold anything on the basis of a claim of attorney-client privilege or attorney
 work product protection, you should identify the attorney and client involved. If you withhold
 anything on the basis ofthe work product doctrine, you should also identify the litigation in
 anticipation of which the document was prepaxed.

        If documents responsive to this subpoena no longer exist because they have been lost,
 discarded, or otherwise destroyed, you should identify such documents and give the date on
 which they were lost, discarded or destroyed.

 Where should Isend the materials?

        Please send the materials to:

                ENF-CPU
                U.S. Securities and Exchange Commission
                100 F St., N.E., Mailstop 5973
                Washington, DC 20549-5973

         For smaller electronic productions under IOMB in size, the materials may be emailed to
 the following email address: ENF-CPU(a,sec.gov.

 Testifying

 Where and when do 1 testify?

         The subpoena requires you to come to the Commission's offices at 444 South Flower
 Street Suite 900, Los Angeles, California 90071 at 9:00 am on November 20, 2018 to testify
 under oath in the matter identified on the subpoena.

         A background questionnaire is also enclosed. During your testimony, the staff intends to
 ask background questions concerning, among other things, your residences, telephone numbers,
 education and employment. To expedite that part ofthe testimony, we request that you complete
 the enclosed questionnaire on a voluntary basis and provide it to the staff prior to your testimony.

 Other Important Information

 May I have a lawyer help me respond to the subpoena?

        Yes. You have the right to consult with and be represented by your own lawyer in this
 matter. We cannot give you legal advice.




                                               Exhibit 4
                                               Page 56
Case
 Kim2:19-mc-00023-DSF-JEM
     Bennett              Document 1-6 Filed 02/14/19 Page 6 of 37 Page ID #:80
 October 30,2018
 Page 5

 What will the Commission do with the materials Isend and/or the testimony Iprovide?

         The enclosed SEC Form 1662 explains how we may use the information you provide to
 the Commission. This form also has other important information for you. Please read it
 carefully.

 Has the Commission determined that anyone has done anything wrong?

         This investigation is anon-public, fact-finding inquiry. We are trying to determine
 whether there have been any violations ofthe federal securities laws. The investigation and the
 subpoena do not mean that we have concluded that you or anyone else has violated the law.
 Also, the investigation does not mean that we have a negative opinion of any person, entity or
 security.

 Important Policy Concerning Settlements

         Please note that, in any matter in which enforcement action is ultimately deemed to be
 warranted, the Division of Enforcement will not recommend any settlement to the Commission
 unless the party wishing to settle certifies, under penalty of perjury, that all documents
 responsive to Commission subpoenas and formal and informal document requests in this matter
 have been produced.

 1 have read this letter, the subpoena, and the SEC Form 1662, but Istill have questions. What
 should Ido?

       If you have any other questions, you may contact me at NowlinC cr,sec. ov or(323)965-
 4560. If you are represented by a lawyer, you should have your lawyer contact me.

                                                      Sincerely,



                                                      Christopher A. Nowlin
                                                      Counsel
                                                      Division ofEnforcement

 Enclosures:    Subpoena and Attachment
                SEC Data Delivery Standards
                SEC Form 1662
                Business Records Certification
                Background Questionnaire




                                              Exhibit 4
                                              Page 57
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 7 of 37 Page ID #:81




                                             SUBPOENA

                     UlvITED STATES OF AMERICA
               SECURITIES AND EXCHANGE COMMISSION

 In the Matter of OwnZones Media Network,Inc. (LA_4922)

 To:     Kim Bennett

         Missoula, Montana

 ~       YOU MUST PRODUCE everything specified in the Attachment to this subpoena to officers ofthe
         Securities and Exchange Commission, at the place, date and time specified below:

         ENF-CPU, U.S. Securities and Exchange Commission, 100 F St., N.E., Mailstop 5973,
         Washington, DC 20549-5973, no later than November 14, 2018 at 9:30 a.m.
 ~       YOU MiTST TESTIFY before officers ofthe Securities and Exchange Commission, at the place,
         date and time specified below:
         SEC's Los Angeles Regional Office, 444 South Flower Street Suite 900,
         Los Angeles, California 90071, November 20,2018 at 9:00 am Pacific.

              FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
     If you do not comply with this subpoena,the SEC may bring an action in Federal Court to enforce this
   subpoena. Failure to comply with a court order enforcing this subpoena may result in the court imposing a
                                         fine, imprisonment, or both.
 By:                                                                   Date:    ~~/ `~"t ~~~~
         Christopher A. Nowlin, Counsel
         U.S. Securities and Exchange Commission
         444 South Flower Street, Suite 900
         Los Angeles, CA 90071

 I am an officer ofthe U.S. Securities and Exchange Commission authorized to issue subpoenas in this
 matter. The Securities and Exchange Commission has issued a formal order authorizing this investigation
 under: Section 20(a)ofthe Securities Act of 1933 and Section 21(a)ofthe Securities Exchange Act of 1934.

 NOTICE TO WITNESS:           If you claim a witness fee or mileage, submit this subpoena with the claim voucher.




                                                    Exhibit 4
                                                    Page 58
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 8 of 37 Page ID #:82

                      SUBPOENA ATTACHMENT FOR KIM BENNETT
                                      October 30,2018
                  In the Matter of OwnZones Media Network, Inc.(LA-4922

 A.     Definitions

 As used in this subpoena,the words and phrases listed below shall have the following meanings:

              "OwnZones Media Network,Inc."("OwnZones") means the entity doing
              business under the name "OwnZones Media Network, Inc.," including parents,
              subsidiaries, affiliates, predecessors, successors, officers, directors, employees,
              agents, general partners, limited partners, partnerships and aliases, code names, or
              trade or business names used by any ofthe foregoing.

        2.     "Person" means a natural person,firm, association, organization, partnership,
               business, trust, corporation, bank or any other private or public entity.

        3.     A "Representative" of a Person means any present or former family members,
               officers, executives, partners,joint-venturers, directors, trustees, employees,
               consultants, accountants, attorneys, agents, or any other representative acting or
               purporting to act on behalf of the Person.

        4.     "Document" shall include, but is not limited to, any written, printed, or typed
               matter including, but not limited to all drafts and copies bearing notations or
               marks not found in the original, letters and correspondence, interoffice
               communications, slips, tickets, records, worksheets,financial records, accounting
               documents, bookkeeping documents, memoranda, reports, manuals,telephone
               logs, telegrams, facsimiles, messages of any type, telephone messages, voice
               mails, tape recordings, notices, instructions, minutes, summaries, notes of
               meetings, file folder markings, and any other organizational indicia, purchase
               orders, information recorded by photographic process, including microfilm and
               microfiche, computer printouts, spreadsheets, and other electronically stored
               information, including but not limited to writings, drawings, graphs, charts,
               photographs, sound recordings, images, and other data or data compilations that
               are stored in any medium from which information can be retrieved, obtained,
               manipulated, or translated.

        5.     "Communication" means any correspondence, contact, discussion, e-mail, instant
               message, or any other kind of oral or written exchange or transmission of
               information (in the form of facts, ideas, inquiries, or otherwise) and any response
               thereto between two or more Persons or entities, including, without limitation, all
               telephone conversations, face-to-face meetings or conversations, internal or
               external discussions, or exchanges of a Document or Documents.

        6.     "Concerning" means directly or indirectly, in whole or in part, describing,
               constituting, evidencing, recording, evaluating, substantiating, concerning,
               referring to, alluding to, in connection with, commenting on, relating to,
               regarding, discussing, showing, describing, analyzing or reflecting.




                                              Exhibit 4
                                              Page 59
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 9 of 37 Page ID #:83


       7.     An "Agreement" means any actual or contemplated (i) written or oral Agreement;
             (ii) term or provision of such Agreement; or (iii) amendment of any nature or
              termination of such Agreement. A request for any Agreement among or between
              specified parties includes a request for all Documents Concerning (i) any actual or
              contemplated Agreement among or between such parties, whether or not such
              Agreement included any other Person;(ii) the drafting or negotiation of any such
              Agreement;(iii) any actual or contemplated demand,request or application for
              any such Agreement, and any response thereto; and (iv) any actual or
              contemplated objection or refusal to enter into any such Agreement, and any
              response thereto.

       8.     The term "Reviewed" means examined, assessed, considered, analyzed or
              evaluated.

       9.     The terms "you" and "your" means the Person or entity to whom this subpoena
              was issued, i.e., Kim Bennett, and any Representatives of Kim Bennett.

       10.    To the extent necessary to bring within the scope ofthis subpoena any
              information or Documents that might otherwise be construed to be outside its
              scope:

              a.      the word "or" means "and/or";
              b.      the word "and" means "andlor";
              c.      the functional words "each,""every""any" and "all" shall each be deemed
                      to include each ofthe other functional words;
              d.      the masculine gender includes the female gender and the female gender
                      includes the masculine gender; and
              e.      the singular includes the plural and the plural includes the singular.

 B.    Instructions

       1.    Unless otherwise specified, the subpoena calls for production ofthe original
             Documents and all copies and drafts of same. Documents responsive to this
             subpoena may be in electronic or paper form. Electronic Documents such as
             email should be produced in accordance with the attached Document entitled SEC
             Data Delivery Standards. All electronic Documents responsive to the Document
             subpoena, including all metadata, should also be produced in their native software
             format.

       2.     For Documents in paper format, you may send the originals, or, if you prefer, you
              may send copies of the originals. The Commission cannot reimburse you for the
              copying costs. If you are sending copies, the staff requests that you scan (rather
              than photocopy) hard copy Documents and produce them in an electronic format
              consistent with the SEC Data Delivery Standards. Alternatively, you may send us
              photocopies ofthe Documents in paper format. If you choose to send copies, you
              must secure and retain the originals and store them in a safe place. The staff may
              later request or require that you produce the originals.


                                               2
                                            Exhibit 4
                                            Page 60
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 10 of 37 Page ID #:84


        3.    Whether you scan or photocopy Documents, the copies must be identical to the
              originals, including even faint marks or print. Also, please note that if copies of a
              Document differ in any way,they are considered separate Documents and you
              must send each one. For example,if you have two copies ofthe same letter, but
              only one ofthem has handwritten notes on it, you must send both the clean copy
              and the one with notes.

        4.    In producing a photocopy of an original Document that contains post-it(s),
              notation flag(s), or other removable markings or attachments which may conceal
              all or a portion ofthe markings contained in the original Document, photocopies
              ofthe original Document both with and without the relevant post-it(s), notation
              flag(s), or removable markings or attachments should be produced.

        5.    Documents should be produced as they are kept in the ordinary course of business
              or be organized and labeled to correspond with the categories in this request. In
              that regard, Documents should be produced in a unitized manner, i.e.., delineated
              with staples or paper clips to identify the Document boundaries.

        6.    Documents should be labeled with sequential numbering (bates-stamped).

        7.    You must produce all Documents created during, or Concerning,the period
              January 1,2013 to the present, unless otherwise specified.

        8.    The scope of any given request should not be limited or narrowed based on the
              fact that it calls for Documents that are responsive to another request.

        9.    For any Documents that qualify as records ofregularly conducted activities under
              Federal Rule of Evidence 902(11), please complete a business records
              certification (a sample of which is enclosed) and return it with the Document
              production.

        10.   This subpoena covers all Documents in or subject to your possession, custody or
              control, including all Documents that are not in your immediate possession but
              that you have the ability to obtain, that are responsive, in whole or in part, to any
              ofthe individual requests set forth below. If, for any reason — including a claim
              of attorney-client privilege —you do not produce something called for by the
              request, you should submit a list of what you are not producing. The list should
              describe each item separately, noting:

              a.     its author(s);
              b.     its date;
              c.     its subject matter;
              d.     the name ofthe Person who has the item now, or the last Person known to
                     have it;
              e.     the names of everyone who ever had the item or a copy ofit, and the
                     names of everyone who was told the item's contents;
              f.     the basis upon which you are not producing the responsive Document;


                                                 K3
                                             Exhibit 4
                                             Page 61
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 11 of 37 Page ID #:85

              g.     the specific request in the subpoena to which the Document relates;
              h.     the attorneys) and the clients)involved; and
              i.     in the case ofthe work product doctrine,the litigation for which the
                     Document was prepared in anticipation.

        11.   If Documents responsive to this subpoena no longer exist because they have been
              lost, discarded, or otherwise destroyed, you should identify such Documents and
              give the date on which they were lost, discarded or destroyed.

  C.    Documents to be Produced

        1.    Documents sufficient to disclose all domestic and foreign bank, brokerage, or
              other financial accounts held by or on your behalf from January 1, 2013 to the
              present;

        2.    All Documents and Communications Concerning OwnZones or investments in
              OwnZones;

        3.    All Communications between you, on the one hand, and OwnZones and any of its
              Representatives, on the other, including all Documents exchanged between you
              and OwnZones;

        4.    All Communications between you, on the one hand, and Dan Goman or any of
              Mr. Goman's Representatives, on the other, including all Documents exchanged
              between you and Dan Goman;

        5.    Documents sufficient to identify all Persons who you solicited or encouraged to
              invest in OwnZones by name, address, and telephone number;

       6.     For each Person identified in response to Item 5 above, Documents sufficient to
              disclose:

               a.    the amount invested,
               b.    the dates)ofinvestments, and
               c.    whether, when, and how much of each investors' principal has been
                     returned to them;

        7.    All Communications between you and any Person that you solicited or
              encouraged to invest in OwnZones;

              All Documents that you provided to or showed to any Person that you solicited or
              encouraged to invest in OwnZones,including all Documents reflecting any
              presentations that you made to investors or potential investors in OwnZones;

        9.    All Documents Concerning any information provided to investors or potential
              investors, including, but not limited to, any scripts or talking points that you were
              provided by OwnZones or any of its Representatives for use in soliciting or
              communicating with investors or potential investors;




                                                D
                                             Exhibit 4
                                             Page 62
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 12 of 37 Page ID #:86

        10.    All Agreements or contracts between you and any Persons from whom you raised
               money, ostensibly for the purpose of investing in OwnZones;

        1 1.   All Documents and Communications Concerning any money that you paid to
               Persons who invested money in OwnZones;

        12.    All Agreements or contracts between you, on the one hand, and OwnZones and
               any of its Representatives, on the other;

        13.    All Documents and Communications Concerning any compensation or monetary
               payments of any kind that you received from OwnZones or any Representative of
               OwnZones;

        14.    All Documents and Communications Concerning your investments in OwnZones;

        15.    All Documents and Communications Concerning the source of any money that
               you provided to OwnZones or any of its Representatives;

        16.    All Documents and Communications Concerning how you used any money that
               you raised ostensibly for the purpose ofinvesting in OwnZones;

        17.    For each investor identified in response to Item 5 above, all Documents
               Concerning the investment of(or other use o~ their funds and the current location
               ofinvestor funds;

        18.    All Documents and Communications Concerning the aggregating offunds from
               other investors under your name for purposes ofinvesting in OwnZones;

        19.    Documents sufficient to identify all Persons who you know to have solicited
               investments or otherwise raised money for OwnZones; and

        20.    All Communications between you, on the one hand, and all other Persons who
               you understand to have solicited investments or otherwise raised money for
               OwnZones, on the other.




                                                5
                                             Exhibit 4
                                             Page 63
 Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 13 of 37 Page ID #:87

                                                                                                                                                                    U.S. Securities and Exchange Commission
                                                                                                                                                                                      Data Delivery Standards

                        ~A~p EXCy,~~c
                                               o                       U.S. Securities and Exchange Commission

                      ~.          `~o
                                    ~                                                       Data Delivery Standards
                       ~'~.'MxxX~v

This document describes the technical requirements for paper and electronic document productions to the U.S.
Securities and Exchange Commission (SEC). **Anv questions or proposed ale formats other than those
described below must be discussed with the legal and technical staff of'the SEC Division ofEnforcement
prior to submission.**


General Instructions.......................................................................................................................................................................................... l
Delivery Formats.............................................................................................................................................................. 2
     I. Imaged Productions.................................................................................................................................................................................................................................2
              1. Images............................................................................................................................................................................................. 2
             2. Image Cross-Reference File .......................................................................................................................................................... 3
             3. Data File ........................................................................................................................................................................ 3
             4. Text........................................................................................................................................................................................3
             5. Linked Native Files........................................................................................................................................................................3
     II. Native File Productions without Load Files ................................................................................................................................3

     III. Adobe PDF File Productions .....................................................................................................................................................3

     IV. Audio Files.................................................................................................................................................................................4
     V. Video Files ........................................................................................................................................................................ 4
     VI. Electronic Trade and Bank Records............................................................................................................................................4
     VII. Electronic Phone Records ..........................................................................................................................................................4

     VIII. Audit Workpapers .....................................................................................................................................................................4




General Instructions

 Electronic files must be produced in their native format, i.e. the format in which they are ordinarily used and maintained during the
 normal course of business. For example, an MS Excel file must be produced as an MS Excel file rather than an image of a
 spreadsheet (Note: An Adobe PDFfile is~considered a nativefile unless the document was initially created as a PDF.)

 In the event produced files require the use of proprietary software not commonly found in the workplace, the SEC will explore
 other format options with the producing party.

The proposed use of file de-duplication methodologies or computer-assisted review or technology-assisted review (TAR) during
the processing of documents must be discussed with and approved by the legal and technical staff of the Division of
Enforcement(ENF). If your production will be de-duplicated it is vital that you 1) preserve any unique metadata associated with
the duplicate files, for example, custodian name, and, 2) make that unique metadata part of your production to the SEC.




                                                                                                                         1
                                                                                                                                                                                                    Rev 02/2018
                                                                                                                      Exhibit 4
                                                                                                                      Page 64
 Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 14 of 37 Page ID #:88

                                                                                         U.S. Securities and Exchange Commission
                                                                                                           Data Delivery Standards


General requirements for ALL document productions are:

     1. A cover letter should be included with each production and should include the following information:
             a. Case number, case name and requesting SEC staff member name
             b. A list ofeach piece of media included in the production with its unique production volume number
             c. A list of custodians, identifying the Bates range for each custodian
             d. The time zone in which the emails were standardized during conversion
     2. Data can be produced on CD, DVD,thumb drive, etc., using the media requiring the least number of deliverables and
        labeled with the following:
             a. Case number
             b. Production date
             c. Producing party
             d. Bates range
     3. All submissions  must be organized by custodian unless otherwise instructed.
     4. All document family groups, i.e. email attachments, embedded files, etc., should be produced together and children files
        should follow parent files sequentially in the Bates numbering.
     5. All load-ready collections should include only one data load file and one image pointer file.
     6. All load-ready text must be produced as separate text files.
     7. All load-ready collections should account for custodians in the custodian field.
     8. Audio files should be separated from data files if both are included in the production.
     9. Only alphanumeric characters and the underscore character are permitted in file names and folder names. Special characters
           are not permitted.
     10.   All electronic productions submitted on media must be produced using industry standard self-extracting encryption
           software.
     11.   Electronic productions may be submitted via Secure File Transfer. The SEC cannot accept productions made using file
           sharing sites.
     12.   Productions containing BSA or SAR material must be delivered on encrypted physical media. The SEC cannot accept
           electronic transmission of BSA or SAR material. Any BSA or SAR material produced should be segregated and
           appropriately marked as BSA or SAR material, or should be produced separately from other case related material.
     13.   Passwords for electronic documents, files, compressed archives and encrypted media must be provided separately either via
         email or in a cover letter apart from the media.
     14. Ali electronic productions should be produced free ofcomputer viruses.
     15. Additional technical descriptions can be found in the addendum to this document.

        *Please note that productions sent to the SEC via United States Postal Service are subject to Mail Irradiation, and as a result
        electronic productions may be damaged.*


Delivery Formats

I.     Imaged Productions
       The SEC prefers that all scanned paper and electronic file collections be produced in a structured format including industry
       standard load files, Bates numbered image files, native files and searchable text files.

       1. Images
             a.      Black and white images must be 300 DPI Group IV single-page TIFF files
              b.     Color images must be produced in JPEG format
             c.      File names cannot contain embedded spaces or special characters(including the comma)
              d.     Folder names cannot contain embedded spaces or special characters(including the comma)
             e.      All image files must have a unique file name, i.e. Bates number
             f.      Images must be endorsed with sequential Bates numbers in the lower right corner ofeach image
              g.     The number ofimage files per folder should not exceed 500 files
              h.     Excel spreadsheets should have a placeholder image named by the Bates number ofthe file
              i.     AUTOCAD/photograph files should be produced as a single page JPEG file


                                                                                                          Rev 02/2018
                                                                 Exhibit 4
                                                                 Page 65
   Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 15 of 37 Page ID #:89

                                                                                         U.S. Securities and Exchange Commission
                                                                                                           Data Delivery Standards


       2. Image Cross-Reference File
          The image cross-reference file (.LOG or .OPT)links the images to the database records. It should be acomma-delimited
          file consisting of seven fields per line with a line in the cross-reference file for every image in the database with the
          following format:
                 ImagelD, VolumeLabel,ImageFilePath,DocumentBreak,FolderBreak,BoxBreak,PageCount

       3. Data File
          The data file(.DAT)contains all ofthe fielded information that will be loaded into the database.

            a. The first line ofthe .DAT file must be a header row identifying the field names
            b. The .DAT file must use the following Concordances default delimiters:
                   Comma ,€~ ASCII character(020)
                   Quote p ASCII character(254)
            c. Date fields should be provided in the format: mm/dd/yyyy
            d. Date and time fields must be two separate fields
            e. If the production includes imaged emails and attachments, the attachment fields must be included to preserve the
               parent/child relationship between an email and its attachments
            f. An OCRPATH field must be included to provide the file path and name of the extracted text file on the produced
               storage media. The text file must be named after the FIRSTBATES. Do not include the text in the .DAT file.
            g. For productions with native files, a LINK field must be included to provide the file path and name of the native file
               on the produced storage media. The native file must be named a8er the FIRSTBATES.
            h. BEGATTACH and ENDATTACH fields must be two separate fields
            i. A complete list of metadata fields is available in Addendum A to this document

       4. Text
          Text must be produced as separate text files, not as fields within the .DAT file. The full path to the text file(OCRPATH)
          should be included in the .DAT file. We require document level ANSI text files, named per the FIRSTBATES/Image Key.
          Please note in the cover letter if any non-ANSI text files are included in the production. Extracted text files must be in a
          separate folder, and the number oftext files per folder should not exceed 1,000 files. There should be no special characters
         (including commas in the folder names). For redacted documents, provide the full text for the redacted version.

       5.    Linked Native Files
             Copies oforiginal email and native file documents/attachments must be included for all electronic productions.
             a. Native file documents must be named per the FIRSTBATES number
             b. The full path ofthe native file must be provided in the .DAT file for the LINK field
             c. The number of native files per folder should not exceed 1,000 files

 II. Native File Production without Load Files
     With prior approval, native files may be produced without load files. The native files must be produced as they are maintained
     in the normal course of business and organized by custodian-named file folders. When approved, Outlook (.PST) and Lotus
     Notes(.NSF)email files may be produced in native file format. A separate folder should be provided for each custodian.

III.   Adobe PDF File Production
       With prior approval, Adobe PDF files may be produced in native file format.
           1. PDF files should be produced in separate folders named by the custodian. The folders should not contain any
               special characters (including commas).
          2. All PDFs must be unitized at the document level, i.e., each PDF must represent a discrete document.
          3. All PDF files must contain embedded text that includes all discernible words within the document, not selected text
               or image only. This requires all layers ofthe PDF to be flattened first.
          4. IfPDF files are Bates endorsed,the PDF files must be named by the Bates range.




                                                                                                          Rev 02/2018
                                                                  Exhibit 4
                                                                  Page 66
 Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 16 of 37 Page ID #:90

                                                                                         U.S. Securities and Exchange Commission
                                                                                                           Data Delivery Standards


IV. Audio Files
    Audio files from telephone recording systems must be produced in a format that is playable using Microsoft Windows
    Media PlayerTM. Additionally, the call information (metadata) related to each audio recording MUST be provided. The
    metadata file must be produced in a delimited text format. Field names must be included in the first row ofthe text file.
    The metadata must include, at a minimum,the following fields:
          1)Caller Name:        Caller's name or accounUidentification number
          2)Originating Number: Caller's phone number
          3) Called Party Name: Called party's name
          4)Terminating Number: Called party's phone number
          5)Date:               Date of call
          6)Time:               Time of call
          7)Filename:           Filename of audio file

V.    Video Files
      Video files must be produced in a format that is playable using Microsoft Windows Media PlayerT"'.

VI.   Electronic Trade and Bank Records
      When producing electronic trade and bank records, provide the files in one ofthe following formats:

      1. MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
         separate document must be provided that details all such codes. If details of the field structure do not fit in the header,
         a separate document-must be provided that includes such details.

      2. Delimited text file with header information detailing the field structure. The preferred delimiter is a vertical bar "~". If
         any special codes exist in the dataset, a separate document must be provided that details all such codes. If details ofthe
         field structure do not fit in the header, a separate document must be provided that includes such details.

 VII. Electronic Phone Records
      When producing electronic phone records, provide the files in the following format:

           MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
           separate document must be provided that details all such codes. If details of the field structure do not fit in the header,
           a separate document must be provided that includes such details. Data must be formatted in its native format (i.e.
           dates in a date format, numbers in an appropriate numerical format, and numbers with leading zeroes as text).
               a. The metadata that must be included is outlined in Addendum B of this document. Each field of data must be
                     loaded into a separate column. For example, Date and Start Time must be produced in separate columns and
                     not combined into a single column containing both pieces of information. Any fields of data that are provided
                     in addition to those listed in Addendum B must also be loaded into separate columns.

 VIII. Audit Workpapers
       The SEC prefers for workpapers to be produced in two formats:(1) With Bates numbers in accordance with the SEC Data
      Delivery Standards; and (2) in native format or if proprietary software was used, on a standalone laptop with the
       appropriate software loaded so that the workpapers may be reviewed as they would have been maintained in the ordinary
      course of business. When possible, the laptop should be configured to enable a Virtual Machine(VM)environment.




                                                                 4
                                                                                                          Rev 02/2018
                                                                Exhibit 4
                                                                Page 67
  Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 17 of 37 Page ID #:91

                                                                                    U.S. Securities and Exchange Commission
                                                                                                      Data Delivery Standards



                                                     ADDENDUM A


The metadata of electronic document collections should be extracted and provided in a .DAT file using the field definition and
formatting described below:


         Field Name            Sam le Data                     Descri tion
         FIRSTBATES            EDC0000001                      First Bates number of native file documentJemail
         LASTBATES             EDC0000001                      Last Bates number of native file documendemail
                                                               **The LASTBATES field should be populated
                                                                  for single page documents/emails.
          ATTACHRANGE          EDC0000001 - EDC0000015         Bates number of the first page of the parent
                                                               document to the Bates number of the last page of the
                                                               last attachment "child" document
         BEGATTACH             EDC0000001                      First Bates number of attachment ran e
         ENDATTACH             EDC0000015                      Last Bates number of attachment range
         PARENT_BATES          EDC0000001                      First Bates number of parent documentlEmail
                                                               **This PARENT BATES field should be populated
                                                                  in each record representing an attachment "child"
                                                                  document
         CHILD_BATES           EDC0000002;EDC0000014           First Bates number of "child" attachment(s); can be
                                                               more than one Bates number listed depending on the
                                                               number of attachments
                                                               **The CHILD BATES field should be populated in
                                                                  each record re resentin a" arent" document
         CUSTODIAN             Smith, John                     Email: Mailbox where the email resided
                                                               Native: Name of the individual or department fro
                                                               whose files the document originated
         FROM                  John Smith                     Email: Sender
                                                              Native: Authors)of document
                                                              **semi-colon should be used to separate multiple
                                                                entries
         TO                   Coffman, Janice; LeeW           Recipients)
                              [mailto:LeeW@MSN.com]           **semi-colon should be used to separate multiple
                                                                entries
         CC                    Frank Thompson [mailto:        Carbon copy recipients)
                               frank Thompson@cdt.com]        **semi-colon should be used to separate multiple
                                                                entries
         BCC                   John Cain                      Blind carbon copy recipients)
                                                              **semi-colon should be used to separate multiple
                                                                entries
         SUBJECT               Board Meeting Minutes          Email: Subject line ofthe email
                                                              Native: Title of document(if available)
         FILE NAME             BoardMeetingMinutes.docx       Native: Name of the original native file, includin
                                                              extension
         DATE SENT             10/12/2010                     Email: Date the email was sent
                                                              Native:(empty)
         TIME SENT/TIME 07:05 PM GMT                          Email: Time the email was sent/ Time zone in whic
          ZONE                                                the emails were standardized during conversion.
                                                              Native:(empty)
                                                              **This data must be a separate field and cannot be
                                                                combined with the DATE SENT field
         TIME ZONE             GMT                            The time zone in which the emails were standardize
                                                              during conversion.
                                                              Email: Time zone
                                                              Native:(empty)


                                                                                                   Rev 02/2018
                                                             Exhibit 4
                                                             Page 68
  Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 18 of 37 Page ID #:92

                                                                                  U.S. Securities and Exchange Commission
                                                                                                    Data Delivery Standards
         T,TNK               D:\QQl\ EDCO~QOQQI,msg        Hyperlink to the email or native file document
                                                           **The linked file must be named per the
                                                              FIRSTBATES number
         MIME_TYPE           MSG                           The content type of an Email or native file document
                                                           as identified extracted frnmthe header
         FILE_EXTEN          MSG                           The file type extension representing the Email or
                                                           native file document; will vary depending on the
                                                           email format
         AUTHOR              John Smith                    Email: (empty)
                                                           Native: Author ofthe document
         DATE_CREATED        10/10/2010                    Email: (empty)
                                                           Native: Date the document was created
         TIME CREATED        10:25 AM                      Email: (empty)
                                                           Native: Time the document was created
                                                           **This data must be a separate field and cannot be
                                                              combined with the DATE CREATED field
         DATE_MOD            10/12/2010                    Email: (empty)
                                                           Native: Date the document was last modified
         TIME MOD            07:00 PM                      Email: (empty)
                                                           Native: Time the document was last modified
                                                           **This data must be a separate field and cannot be
                                                              combined with the DATE MOD field
         DATE_ACCESSD        10/12/2010                    Email: (empty)
                                                           Native: Date the document was last accessed
         TIME ACCESSD        07:00 PM                      Email: (empty)
                                                           Native: Time the document was last accessed
                                                           **This data must be a separate field and cannot be
                                                              combined with the DATE ACCESSD field
         PRINTED_DATE        10/12/2010                    Email: (empty)
                                                           Native: Date the document was last printed
         FILE SIZE           5,952                         Size of native file document/email in KB
         PGCOLJNT            1                             Number of a es in native file document/email
         PATH                J:\Shared\Smith)\October      Email: (empty)
                             Agenda.doc                    Native: Path where native file document was stored
                                                           including original file name.
         INTFILEPATH         Personal Folders~Deleted      Email: original location of email including origina
                             Items~Board Meeting           file name.
                             Minutes.msg                   Native:(empty)
         INTMSGID            <000805c2c71b$75977050$cb     Email: Unique Message ID
                             8306d1 MSN>                   Native:(empty)
         MDSHASH             d131dd02c5e6eec4693d9a069     MDS Hash value ofthe document.
                             8aff35c
                             2fcab58712467eab4004583eb
                             8fb7f89
         OCRPATH             TEXT/001/EDC000OOOl.txt       Path to extracted text ofthe native file




Sample      gross-xeierence r~ie:
           MG0000001„E:\001\i M G0000001.TI F,Y,,,
           MG0000002„E:\001\I MG0000002.TI F,,,,
           MG0000003„E:\001\I MG0000003.TIF,,,,
           MG0000004„E:\001\I MG0000004.TIF,Y,,,
           MG0000005„E:\001\I MG0000005.TIF,Y,,,
           MG0000006„E:\001\I MG0000006.TIF,,,,




                                                                                                      Rev 02/2018
                                                         Exhibit 4
                                                         Page 69
   Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 19 of 37 Page ID #:93

                                                                                          U.S. Securities and Exchange Commission
                                                                                                            Data Delivery Standards


                                                       ADDENDUM B

For Electronic Phone Records, include the following fields in separate columns:

For Calls:

    1) Account Number
    2) Connection Date —Date the call was received or made
    3) Connection Time —Time call was received or made
    4) Seizure Time —Time it took for the call to be placed in seconds
    5) Originating Number —Phone that placed the call
    6) Terminating Number —Phone that received the call
    7) Elapsed Time —The length oftime the call lasted, preferably in seconds
    8) End Time —The time the call ended
    9) Number Dialed —Actual number dialed
    10) IMEI Originating —Unique id to phone used to make call
    11) IMEI Terminating— Unique id to phone used to receive call
     12) IMSI Originating —Unique id to phone used to make call
     13) IMSI Terminating- Unique id to phone used to receive call
     14) Call Codes —Identify call direction or other routing information
     15) Time Zone —Time Zone in which the call was received or placed, if applicable


For Text messages:

    1) Account Number
    2) Connection Date —Date the text was received or made
    3) Connection Time —Time text was received or made
    4) Originating Number —Who placed the text
    5) Terminating Number —Who received the text
    6) IMEI Originating —Unique id to phone used to make text
    7) IMEI Terminating— Unique id to phone used to receive text
    8) IMSI Originating -Unique id to phone used to make text
    9) IMSI Terminating- Unique id to phone used to receive text
    10) Text Code —Identify text direction, or other text routing information
     11) Text Type Code — Type of text message (sent SMS,MMS,or other)
     12) Time Zone —Time Zone in which the call was received or placed, if applicable


For Mobile Data Usage:

    1)   Account Number
    2)   Connection Date —Date the data was received or made
    3)   Connection Time —Time data was received or made
    4)   Originating number —Number that used data
    5)   IMEI Originating —Unique id of phone that used data
    6)   IMSI Originating -Unique id of phone that used data
    7)   Data or Data codes —Identify data direction, or other data routing information
    8)   Time Zone —Time Zone in which the call was received or placed, if applicable




                                                                                                          Rev 02/2018
                                                               Exhibit 4
                                                               Page 70
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 20 of 37 Page ID #:94




                              SECURITIES AND EXCHANGE COMMISSION
                                       Washington, D.C.20549

                        Supplemental Information for Persons Requested to Supply
                        Information Voluntarily or Directed to Supply Information
                                  Pursuant to a Commission Subpoena
   A. False Statements and Documents
   Section 1001 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
   upon:
            [W]hoever, in any matter within the jurisdiction of the executive, legislative, orjudicial branch of the
            Government of the United States, knowingly and willfully--
                (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
                (2) makes any materially false, fictitious, or fraudulent statement or representation; or
                (3) makes or uses any false writing or document knowing the same to contain any materially false,
                fictitious, or fraudulent statement or entry.

   Section 1519 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
   upon:
            Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any
            record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or
            proper administration of any matter within the jurisdiction of any department or agency of the United States
            .. ., or in relation to or contemplation of any such matter.
   B. Testimony
   If your testimony is taken, you should be aware of the following:
   1.   Record. Your testimony will be transcribed by a reporter. If you desire to go off the record, please indicate this to
        the Commission employee taking your testimony, who will determine whether to grant your request. The reporter
        will not go off the record at your, or your counsel's, direction.
   2.   Counsel. You have the right to be accompanied, represented and advised by counsel of your choice. Your
        counsel may advise you before, during and after your testimony; question you briefly at the conclusion of your
        testimony to clarify any of the answers you give during testimony; and make summary notes during your
        testimony solely for your use. If you are accompanied by counsel, you may consult privately.
   If you are not accompanied by counsel, please advise the Commission employee taking your testimony if, during the
   testimony, you desire to be accompanied, represented and advised by counsel. Your testimony will be adjourned
   once to afford you the opportunity to arrange to be so accompanied, represented or advised.
   You may be represented by counsel who also represents other persons involved in the Commission's investigation.
   This multiple representation, however, presents a potential conflict of interest if one clients interests are or may be
   adverse to another's. If you are represented by counsel who also represents other persons involved in the
   investigation, the Commission will assume that you and counsel have discussed and resolved ail issues concerning
   possible conflicts of interest. The choice of counsel, and the responsibility for that choice, is yours.
   3.   Transcript Availability. Rule 6 of the Commission's Rules Relating to Investigations, 17 CFR 203.6, states:
        A person who has submitted documentary evidence or testimony in a formal investigative proceeding
        shall be entitled, upon written request, to procure a copy of his documentary evidence or a transcript of
        his testimony on payment of the appropriate fees: Provided, however, That in a nonpublic formal
        investigative proceeding the Commission may for good cause deny such request. In any event, any
        witness, upon proper identification, shall have the right to inspect the official transcript of the witness'
        own testimony.
   If you wish to purchase a copy of the transcript of your testimony, the reporter will provide you with a copy of the
   appropriate form. Persons requested to supply information voluntarily will be allowed the rights provided by this rule.
   4. Perjury. Section 1621 of Title 18 of the United States Code provides that fines and terms of imprisonment may
   be imposed upon:
            Whoever--
                 (1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law of
                 the United States authorizes an oath to be administered, that he will testify, declare, depose, or certify

   SEC 1662(08-16)



                                                             Exhibit 4
                                                             Page 71
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 21 of 37 Page ID #:95




                 truly, or that any written testimony, declaration, deposition, or certificate by him subscribed, is true,
                 willfully and contrary to such oath states or subscribes any material matter which he does not believe to
                 be true; or
                (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under
                section 1746 of title 28, United States Code, willfully subscribes as true any material matter which he
                does not believe to be true.
   5. Fifth Amendment and Voluntary Testimony. Information you give may be used against you in any federal, state,
   local or foreign administrative, civil or criminal proceeding brought by the Commission or any other agency.
   You may refuse, in accordance with the rights guaranteed to you by the Fifth Amendment to the Constitution of the
   United States, to give any information that may tend to incriminate you.
   If your testimony is not pursuant to subpoena, your appearance to testify is voluntary, you need not answer any
   q uestion, and you may leave whenever you wish. Your cooperation is, however, appreciated.
   6. Formal Order Availability. If the Commission has issued a formal order of investigation, it will be shown to you
   d uring your testimony, at your request. If you desire a copy of the formal order, please make your request in writing.
   C. Submissions and Settlements
    Rule 5(c) of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.5(c), states:
            Persons who become involved in . . . investigations may, on their own initiative, submit a written
            statement to the Commission setting forth their interests and position in regard to the subject matter
            of the investigation. Upon request, the staff, in its discretion, may advise such persons of the
            general nature of the investigation, including the indicated violations as they pertain to them, and
            the amount of time that may be available for preparing and submitting a statement prior to the
            presentation of a staff recommendation to the Commission for the commencement of an
            administrative or injunction proceeding. Submissions by interested persons should be forwarded to
            the appropriate Division Director or Regional Director with a copy to the staff members conducting
            the investigation and should be clearly referenced to the specific investigation to which they relate.
            I n the event a recommendation for the commencement of an enforcement proceeding is presented
            by the staff, any submissions by interested persons will be forwarded to the Commission in
            conjunction with the staff memorandum.
   The staff of the Commission routinely seeks to introduce submissions made pursuant to Rule 5(c) as evidence in
   Commission enforcement proceedings, when the staff deems appropriate.
    Rule 5(~ of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.50, states:
            I n the course of the Commission's investigations, civil lawsuits, and administrative proceedings, the
            staff, with appropriate authorization, may discuss with persons involved the disposition of such
            matters by consent, by settlement, or in some other manner. It is the policy of the Commission,
            however, that the disposition of any such matter may not, expressly or impliedly, extend to any
            criminal charges that have been, or may be, brought against any such person or any
            recommendation with respect thereto. Accordingly, any person involved in an enforcement matter
            before the Commission who consents, or agrees to consent, to any judgment or order does so
            solely for the purpose of resolving the claims against him in that investigative, civil, or
            administrative matter and not for the purpose of resolving any criminal charges that have been, or
            might be, brought against him. This policy reflects the fact that neither the Commission nor its staff
            has the authority or responsibility for instituting, conducting, settling, or otherwise disposing of
            criminal proceedings. That authority and responsibility are vested in the Attorney General and
            representatives of the Department of Justice.
   D. Freedom of Information Act
   The Freedom of Information Act, 5 U.S.C. 552 (the "FOIA"), generally provides for disclosure of information to the
   public. Rule 83 of the Commission's Rules on Information and Requests, 17 CFR 200.83, provides a procedure by
   which a person can make a written request that information submitted to the Commission not be disclosed under the
   FOIA. That rule states that no determination as to the validity of such a request will be made until a request for
   disclosure of the information under the FOIA is received. Accordingly, no response to a request that information not
   be disclosed under the FOIA is necessary or will be given until a request for disclosure under the FOIA is received. If
   you desire an acknowledgment of receipt of your written request that information not be disclosed under the FOIA,
   please provide a duplicate request, together with a stamped, self-addressed envelope.




                                                            Exhibit 4
                                                            Page 72
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 22 of 37 Page ID #:96




    E. Authority for Solicitation of Information
   Persons Directed to Supply Information Pursuant to Subpoena. The authority for requiring production of information is
   set forth in the subpoena. Disclosure of the information to the Commission is mandatory, subject to the valid assertion
   of any legal right or privilege you might have.
   Persons Requested to Supply Information Voluntarily. One or more of the following provisions authorizes the
   Commission to solicit the information requested: Sections 19 and/or 20 of the Securities Act of 1933; Section 21 of
   the Securities Exchange Act of 1934; Section 321 of the Trust Indenture Act of 1939; Section 42 of the Investment
   Company Act of 1940; Section 209 of the Investment Advisers Act of 1940; and 17 CFR 202.5. Disclosure of the
   requested information to the Commission is voluntary on your part.
    F. Effect of Not Supplying Information
   Persons Directed to Supply Information Pursuant to Subpoena. If you fail to comply with the subpoena, the
   Commission may seek a court order requiring you to do so. If such an order is obtained and you thereafter fail to
   supply the information, you may be subject to civil and/or criminal sanctions for contempt of court. In addition, Section
   21(c) of the Securities Exchange Act of 1934, Section 42(c) of the Investment Company Act of 1940, and Section
   209(c) of the Investment Advisers Act of 1940 provide that fines and terms of imprisonment may be imposed upon
   any person who shall, without just cause, fail or refuse to attend and testify or to answer any lawful inquiry, or to
   produce books, papers, correspondence, memoranda, and other records in compliance with the subpoena.
   Persons Requested to Supply Information Voluntarily. There are no direct sanctions and thus no direct effects for
   failing to provide all or any part of the requested information.
    G. Principal Uses of Information
   The Commission's principal purpose in soliciting the information is to gather facts in order to determine whether any
   person has violated, is violating, or is about to violate any provision of the federal securities laws or rules for which
   the Commission has enforcement authority, such as rules of securities exchanges and the rules of the Municipal
   Securities Rulemaking Board. Facts developed may, however, constitute violations of other laws or rules. Information
   provided may be used in Commission and other agency enforcement proceedings. Unless the Commission or its staff
   explicitly agrees to the contrary in writing, you should not assume that the Commission or its staff acquiesces in,
   accedes to, or concurs or agrees with, any position, condition, request, reservation of right, understanding, or any
   other statement that purports, or may be deemed, to be or to reflect a limitation upon the Commission's receipt, use,
   disposition, transfer, or retention, in accordance with applicable law, of information provided.
    H. Routine Uses of Information
    The Commission often makes its files available to other governmental agencies, particularly United States Attorneys
    and state prosecutors. There is a likelihood that information supplied by you will be made available to such agencies
    where appropriate. Whether or not the Commission makes its files available to other governmental agencies is, in
    general, a confidential matter between the Commission and such other governmental agencies.
    Set forth below is a list of the routine uses which may be made of the information furnished.
   1. To appropriate agencies, entities, and persons when (a) it is suspected or confirmed that the security or
   confidentiality of information in the system of records has been compromised;(b)the SEC has determined that, as a
   result of the suspected or confirmed compromise, there is a risk of harm to economic or property interests, identity
   theft or fraud, or harm to the security or integrity of this system or other systems or programs (whether maintained by
   the SEC or another agency or entity) that rely upon the compromised information; and (c)the disclosure made to
   such agencies, entities, and persons is reasonably necessary to assist in connection with the SEC's efforts to
   respond to the suspected or confirmed compromise and prevent, minimize, or remedy such harm.
   2. To other federal, state, local, or foreign law enforcement agencies; securities self-regulatory organizations; and
   foreign financial regulatory authorities to assist in or coordinate regulatory or law enforcement activities with the SEC.
    3. To national securities exchanges and national securities associations that are registered with the SEC, the
    Municipal Securities Rulemaking Board; the Securities Investor Protection Corporation; the Public Company
    Accounting Oversight Board; the federal banking authorities, including, but not limited to, the Board of Governors of
    the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation; state
    securities regulatory agencies or organizations; or regulatory authorities of a foreign government in connection with
    their regulatory or enforcement responsibilities.
   4. By SEC personnel for purposes of investigating possible violations of, or to conduct investigations authorized by,
   the federal securities laws.
   5. In any proceeding where the federal securities laws are in issue or in which the Commission, or past or present
   members of its staff, is a party or otherwise involved in an official capacity.




                                                            Exhibit 4
                                                            Page 73
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 23 of 37 Page ID #:97




   6. In connection with proceedings by the Commission pursuant to Rule 1U2(e) of its Rules of Practice, 17 CFR
   201.102(e).
   7. To a bar association, state accountancy board, or other federal, state, local, or foreign licensing or oversight
    authority; or professional association orself-regulatory authority to the extent that it performs similar functions
   (including the Public Company Accounting Oversight Board)for investigations or possible disciplinary action.
   8. To a federal, state, local, tribal, foreign, or international agency, if necessary to obtain information relevant to the
   SEC's decision concerning the hiring or retention of an employee; the issuance of a security clearance; the letting of
   a contract; or the issuance of a license, grant, or other benefit.
   9. To a federal, state, local, tribal, foreign, or international agency in response to its request for information
   concerning the hiring or retention of an employee; the issuance of a security clearance; the reporting of an
   investigation of an employee; the letting of a contract; or the issuance of a license, grant, or other benefit by the
   requesting agency, to the extent that the information is relevant and necessary to the requesting agency's decision on
   the matter.
   10. To produce summary descriptive statistics and analytical studies, as a data source for management information,
   in support of the function for which the records are collected and maintained or for related personnel management
   functions or manpower studies; may also be used to respond to general requests for statistical information (without
   personal identification of individuals) under the Freedom of Information Act.
   1 1. To any trustee, receiver, master, special counsel, or other individual or entity that is appointed by a court of
   competent jurisdiction, or as a result of an agreement between the parties in connection with litigation or
   administrative proceedings involving allegations of violations of the federal securities laws (as defined in section
   3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)) or pursuant to the Commission's Rules of
   Practice, 17 CFR 201.100 — 900 or the Commission's Rules of Fair Fund and Disgorgement Plans, 17 CFR
   201.1100-1106, or otherwise, where such trustee, receiver, master, special counsel, or other individual or entity is
   specifically designated to perform particular functions with respect to, or as a result of, the pending action or
   proceeding or in connection with the administration and enforcement by the Commission of the federal securities laws
   or the Commission's Rules of Practice or the Rules of Fair Fund and Disgorgement Plans.
   12. To any persons during the course of any inquiry, examination, or investigation conducted by the SEC's staff, or in
   connection with civil litigation, if the staff has reason to believe that the person to whom the record is disclosed may
   have further inforrnation about the matters related therein, and those matters appeared to be relevant at the time to
   the subject matter of the inquiry.
   13. To interns, grantees, experts, contractors, and others who have been engaged by the Commission to assist in
   the performance of a service related to this system of records and who need access to the records for the purpose of
   assisting the Commission in the efficient administration of its programs, including by performing clerical,
   stenographic, or data analysis functions, or by reproduction of records by electronic or other means. Recipients of
   these records shall be required to comply with the requirements of the Privacy Act of 1974, as amended,5 U.S.C.
   552a.
   14. In reports published by the Commission pursuant to authority granted in the federal securities laws (as such term
   is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), which authority shall
   include, but not be limited to, section 21(a) of the Securities Exchange Act of 1934, 15 U.S.C. 78u(a)).
   15. To members of advisory committees that are created by the Commission or by Congress to render advice and
   recommendations to the Commission or to Congress, to be used solely in connection with their official designated
   functions.
   16. To any person who is or has agreed to be subject to the Commission's Rules of Conduct, 17 CFR 200.735-1 to
   200.735-18, and who assists in the investigation by the Commission of possible violations of the federal securities
   laws(as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), in the
   preparation or conduct of enforcement actions brought by the Commission for such violations, or otherwise in
   connection with the Commission's enforcement or regulatory functions under the federal securities laws.
   17. To a Congressional office from the record of an individual in response to an inquiry from the Congressional office
   made at the request of that individual.
   18. To members of Congress, the press, and the public in response to inquiries relating to particular Registrants and
   their activities, and other matters under the Commission's jurisdiction.
   19. To prepare and publish information relating to violations of the federal securities laws as provided in 15 U.S.C.
   78c(a)(47)), as amended.
   20. To respond to subpoenas in any litigation or other proceeding
   21. To a trustee in bankruptcy.



                                                                4


                                                              Exhibit 4
                                                              Page 74
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 24 of 37 Page ID #:98




   22. To any governmental agency, governmental or private collection agent, consumer reporting agency or
   commercial reporting agency, governmental or private employer of a debtor, or any other person, for collection,
   including collection by administrative offset, federal salary offset, tax refund offset, or administrative wage
   garnishment, of amounts owed as a result of Commission civil or administrative proceedings.
                                                        * ****

   Small Business Owners: The SEC always welcomes comments on how it can better assist small businesses. If you
   would like more information, or have questions or comments about federal securities regulations as they affect small
   businesses, please contact the Office of Small Business Policy, in the SEC's Division of Corporation Finance, at 202-
   551-3460. If you would prefer to comment to someone outside of the SEC, you can contact the Small Business
   Regulatory Enforcement Ombudsman at http://www.sba.gov/ombudsman or toll free at 888-REG-FAIR. The
   Ombudsman's office receives comments from small businesses and annually evaluates federal agency enforcement
   activities for their responsiveness to the special needs of small business.




                                                          Exhibit 4
                                                          Page 75
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 25 of 37 Page ID #:99




                 CERTIFICATE OF AUTHENTICITY OF BUSINESS RECORDS

   I,                                                 pursuant to 28 U.S.C. § 1746, declare that:
                    (Print Name)

        1. I am employed by                                        as                         and am
                                 (Name of Business)                     (Title or Position)
           a custodian of records of said business.

        2. I further declare that each ofthe records attached hereto is the original or a duplicate
          (exact photocopy) of an original record in the custody of
                                                                         (Name of Business)

        3. I further certify that the documents attached hereto are records that were:

           (a) made at or near the time ofthe occurrence of the matters set forth therein, by, or from
            information transmitted by, a person with knowledge ofthose matters;

           (b) kept in the course of regularly conducted business activity;

          (c) made by the regularly conducted business activity as a regular practice; and

          (d)if such records are not the originals, such records are duplicates ofthe originals.


   I declare under penalty of perjury that the foregoing is true and correct.



   (Date of Execution)                                          (Print Name)



   (Place of Execution)                                         (Signature)




                                                   Exhibit 4
                                                   Page 76
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 26 of 37 Page ID #:100



                               BACKGROUND QUESTIONNAIRE

   Please respond to the following questions in the space provided. If you need additional
   space for any response, you may attach additional pieces of paper.

   Today's date:

      1. What is your full name?


      2. Have you ever been known by any other name? Yes _ No _

          If yes, list each such name and the periods)in which you were known by that name.




      3. Date and Place of Birth?


      4. Country of Citizenship?


      5. Marital Status? Married _Divorced _Single _

          If you have ever been married, state for each marriage:(i) the dates) of the marriage;
         (ii) the name of your spouse;(iii) your spouse's birth name, if different;(iv) your
          spouse's age; and (v) your spouse's occupation.




      6. List the names, ages and occupations of your children, if any.




      7. List all residences you occupied at any time during the last five years, including vacation
         homes, beginning with your current residence. For each residence, state the address,
         dates of residence, and all telephone numbers (including facsimile numbers) listed at that
         address.




                                                Exhibit 4
                                                Page 77
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 27 of 37 Page ID #:101



   Background Questionnaire
   Page 2

      8. List all telephone numbers and telecommunication services that were in your name or
         that you regularly used at any time during the last five years. Include all residential,
         business, cellular, credit card, and VOIP telephone numbers, including those listed in
         your response to question 7, and services such as GoogleVoice, Skype, video conference
         services. For each telephone number, state the names)ofthe corresponding carriers)
        (e.g., AT&T,Verizon, Vonage, Skype, etc.).




      9. List the universal resource locator(URL)for all websites or blogs that you established or
         for which you had the authority to control content, at any time during the last five years.
         For each website, state the names)ofthe domain name registrar (e.g. GoDaddy)through
         which the URL was obtained, the names)of all individuals or entities who provided web
         site hosting or design services, whether the website contained primarily business or
         personal information, and the time period in which it was active.




      10. List all electronic mail addresses and social networking accounts (e.g. Facebook,
          LinkedIn, Twitter, Instagram, Flickr, and Google+)that were in your name or that you
          regularly used at any time during the last five years. Include all personal, business and
          shared electronic mail addresses and social networking accounts. For each electronic
          mail address and social networking account, state the names)ofthe corresponding
          Internet service providers)(e.g., Google, Yahoo, AOL,or your employer), whether the
          address was used primarily for business or personal correspondence, and the time period
          in which it was active.




      1 1. List all usernames for instant messaging and similar electronic communication services
         (including, but not limited to, Bloomberg, Skype, whatsapp), other than those listed in
           your response to questions 8 through 10, that were in your name or that you regularly
           used at any time during the last five years. Include all personal, business and shared
           addresses. For each username, state the names)of the communication service provider
         (e.g., Google, AOL,etc.), whether the address was used primarily for business or




                                               Exhibit 4
                                               Page 78
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 28 of 37 Page ID #:102



   Background Questionnaire
   Page 3

         personal correspondence, the time period in which it was active, and the name ofthe
         software applications)(e.g., GTalk,ICQ, MSN Messenger) you used to access it.




      12. List all Internet message boards or discussion forums(including, but not limited to,
          Money Maker Group,PNQI Message Board, Investors Hub Daily) of which you were a
          member or on which you posted any messages at any time during the last five years. For
          each message board or discussion forum, state the service provider and your member
          name or identification information.




  PUBLICLY-HELD COMPANIES

      13. Are you now, or have you ever been, an officer or director of any publicly-held
          company? Yes _ No

         If yes, identify each such company, its CUSIP, and any exchange on which it is or was
         listed, and state your positions (including membership on any Board or management
         committees) and the dates you held each position.




      14. Are you now,or have you ever been, a beneficial owner, directly or indirectly, offive per
          cent or more of any class of equity securities of any publicly held company? Yes _ No _

         If yes, identify each such company, its CUSIP, and any exchange on which it is or was
         listed, and state the amount, percentage, and dates of your ownership.




                                               Exhibit 4
                                               Page 79
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 29 of 37 Page ID #:103



   Background Questionnaire
   Page 4

   PRIVATELY-HELD COMPANIES

   15.      Are you now,or have you ever been, a beneficial owner, directly or indirectly, of any
            privately-held company (i.e., corporation, partnership, limited liability company or other
            corporate form)? Yes_ No_

            If yes, identify each such company,including address and other contact information, and
            state your positions and the dates you held each position.




   16.      Are you now,or have you ever been, a manager or a member of any privately-held
            company (i.e., corporation, partnership, limited liability company or other corporate
            form)? Yes_ No_

            If yes, identify each such company,including address and other contact information, and
            state your positions and the dates you held each position.




   SECURITIES ACCOUNTS

         1 7. List all securities or brokerage accounts that you have held in your name,individually or
             jointly, at any time during the last five years. Include all foreign accounts. For each such
              account, identify:(i) the brokerage firm;(ii) the location ofthe branch where your
              account is or was held;(iii) your broker;(iv)the type of account (i.e., cash, margin or
              IRA);(v)the account number; and (vi) whether any person has ever held discretionary
              authority or power of attorney over the account; if so, name such person(s).




                                                   Exhibit 4
                                                   Page 80
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 30 of 37 Page ID #:104



   Background Questionnaire
   Page 5

      18. List all securities or brokerage accounts (including foreign accounts), other than those
          listed in your answer to question 17, in which you had any direct or indirect beneficial
          interest at any time during the last five years. For each such account, provide the
          information requested by question 17.




      19. List all securities or brokerage accounts (including foreign accounts), other than those
          listed in your answer to question 17 or 18, over which you had any control at any time
          during the last five years. For each such account, provide the information requested by
          question 17.




   BANK ACCOUNTS

     20. List all accounts you have held in your name at any financial institution (i.e., bank, thrift,
         or credit union) at any time during the last five years. Include all foreign accounts. For
         each such account, identify:(i) the financial institution;(ii) the address ofthe branch at
         which your account is or was held;(iii) the type of account (i.e., checking, savings,
         money market or IRA);(iv) the account number; and(v) whether any person has ever had
         discretionary authority or power of attorney over the account; if so, name such person(s).




     21. List all accounts at financial institutions (including foreign accounts), other than those
         listed in your answer to question 20, in which you had any direct or indirect beneficial
         interest at any time during the last five years. For each such account, provide the
         information requested by question 20.




                                                Exhibit 4
                                                Page 81
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 31 of 37 Page ID #:105



   Background Questionnaire
   Page 6




      22. List all accounts at financial institutions (including foreign accounts), other than those
          listed in your answer to question 20 or 21, over which you had any control at any time
          during the last five years. For each such account, provide the information requested by
          question 20.




      23. List any other accounts (including foreign accounts), other than those listed in your
          answers to questions 20 through 22, that were held in your name,in which you had any
          direct or indirect beneficial interest, or over which you had any control, that you have
          used to transfer funds in the last five years, including, but not limited to, PayPal accounts.
          For each such account, provide the information requested by question 20.




   PRIOR PROCEEDINGS

      24. Have you ever testified in any proceeding conducted by the staff ofthe Securities and
          Exchange Commission, a U.S. or foreign federal or state agency, a U.S. or foreign federal
          or state court, a stock exchange,the Financial Industry Regulatory Authority("FINRA")
          or any other self-regulatory organization("SRO"), or in any arbitration proceeding
          related to securities transactions? Yes No

         If yes, for each such proceeding, identify:(i) the title ofthe proceeding;(ii) the
         organization or agency; and (iii) the dates)on which you testified.




                                                 Exhibit 4
                                                 Page 82
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 32 of 37 Page ID #:106



   Background Questionnaire
   Page 7

      25. Have you ever been deposed in connection with any court proceeding? Yes _ No

          If yes, for each such proceeding, identify:(i) the title ofthe proceeding, and (ii) the
          dates)on which you were deposed.




      26. Have you ever been named as a defendant or respondent in any action or proceeding
          brought by the SEC,any other U.S. or foreign federal agency, a state securities agency,
          F1NRA,an SRO,or any exchange? Yes _ No

         If yes, for each such proceeding, identify: (i) the title ofthe proceeding;(ii) the agency or
         tribunal;(iii) the substance of the allegations;(iv) the outcome ofthe proceeding; and
        (v)the date of the outcome.




      27. Have you ever been a defendant in any action (other than those listed in response to
          question 26)alleging violations ofthe federal securities laws? Yes _ No _

         If yes, for each such proceeding, identify:(i) the title ofthe proceeding;(ii) the court or
         tribunal;(iii) the outcome ofthe proceeding; and (iv)the date of the outcome.




     28. Have you ever been a defendant in any criminal proceeding other than one involving a
         minor traffic offense? Yes No

         If yes, for each such proceeding, identify:(i)the title ofthe proceeding;(ii) the court or
         tribunal;(iii) the outcome ofthe proceeding; and (iv)the date ofthe outcome.




                                                Exhibit 4
                                                Page 83
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 33 of 37 Page ID #:107



   Background Questionnaire
   Page 8

   EDUCATIONAL HISTORY

      29. Provide the requested information about each educational institution that you have
          attended, beginning with the most recent and working backward to the date that you
          completed high school.


          Name of School


          City                               State                     Country        Zip Code


          Dates of Attendance: Month/Year to Montle/Year               Degree/Major   Montle/Year of Degree




          Name of School


          City                               State                 Country            Zip Code


          Dates of Attendance: Month/Year to Month/Year            Degree/Major       Month/Year of Degree




          Name of School


          City                               State                 Country            Zip Code


         Dates of Attendance: Month/Yeaz to Month/Year             Degree/Major       Month/Year ofDegree




         Name of School


         City                                State                 Country            Zip Code


         Dates of Attendance: Month/Yeaz to Month/Year             Degree/Major       Month/Yeaz ofDegree


      30. Other than courses taken in connection with institutions listed in response to question 29,
          list any securities, accounting or business related courses taken since high school. For
          each such course, identify the date that the course was completed and the name ofthe
          institution or organization that offered the course.




                                                           Exhibit 4
                                                           Page 84
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 34 of 37 Page ID #:108



   Background Questionnaire
   Page 9

   PROFESSIONAL LICENSES/CLUBS

      31. Do you hold, or have you ever held, any professional license? Yes_ No _

         If yes, for each such license, identify:(i) the license number or attorney bar number;
        (ii) the licensing organization;(iii) the date the license was awarded;(iv)the date such
         license terminated, if applicable;(v)the dates)of any disciplinary proceedings) against
         you: and (vi)the outcome of any such disciplinary proceeding (e.g., reprimand,
         suspension, revocation).




      32. Are you, or have you ever been, a member of any professional or business club or
          organization? Yes _ No

         If yes, list for each:(i)the name ofthe club or organization;(ii) its address;(iii) the
         dates)of your membership; and (iv) service in any governance roles (e.g., board
         member, committee member, etc.) including title and dates of service.




      33. Are you, or have you been in the last five years, a member of any social clubs, charities
          or nonprofit organizations? Yes _ No

         If yes, list for each:(i) the name ofthe social club, charity or nonprofit organization;
        (ii) its address;(iii) the dates)of your membership; and (iv) service in any governance
         roles (e.g., board member, committee member, etc.) including title and dates of service..




   EMPLOYMENT HISTORY

      34. Are you, or have you ever been, an employee of a broker, dealer, investment adviser,
          investment company, municipal securities dealer, municipal advisor, transfer agent, or




                                                Exhibit 4
                                                Page 85
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 35 of 37 Page ID #:109



   Background Questionnaire
   Page 10

         nationally recognized statistical rating organization? Yes                No

         If yes, list for each:(i) the jurisdiction ofthe entity;(ii) your CRD number;(iii) the
         entity's CRD number;(iv)the entity's SEC File number;(v)the entity's CUSIP number;
         and (vi)any foreign registration information similar to the foregoing.




      35. State your employment activities, beginning with the present and working backward to
          the date that you completed high school and attach a recent copy of your resume or
          curriculum vitae.


         Employer's Name/Self-Employment


         Employer's Street Address                                           Telephone Number


         City                              State                  Co~nhy     Zip Code


         Title                             Dates ofEmployment                Supervisor


         Title                             Dates of Employment               Supervisor


         Title                             Dates oFEmployment                Supervisor


         Title                             Dates ofEmployment                Supervisor



         Employer's Name/Self-Employment


         Employer's Street Address                                           Telephone Number


         City                              State                  Country    Zip Code


         Title                             Dates of Employment               Supervisor


         Title                             Dates ofEmployment                Supervisor


         Title                             Dates ofEmployment                Supervisor


         Title                             Dates of Employment               Supervisor




                                                                 Exhibit 4
                                                                 Page 86
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 36 of 37 Page ID #:110



   Background Questionnaire
   Page 11




          Employer's Name/Self-Employment


          Employer's Street Address                                            Telephone Number

          City                              State                  Counhy     Zip Code


          Title                             Dates ofEmployment                Supervisor


         Title                              Dates ofEmployment                Supervisor


         Title                              Dates ofEmployment                Supervisor


         Title                              Dates of Employment               Supervisor



         Employer's Name/Self-Employment


         Employer's Street Address                                            Telephone Number

         City                               State                  Counhy     Zip Code


         Tide                               Dates of Employment               Supervisor


         Title                              Dates ofEmployment                Supervisor


         Title                              Dates ofEmployment                Supervisor


         Title                              Dates of Employment               Supervisor




         Employer's Name/Self-Employment


         Employer's Sheet Address                                             Telephone Number

         City                               State                  Country    Zip Code


         Title                              Dates ofEmployment                Supervisor


         Title                              Dates ofEmployment                Supervisor


         Title                              Dates of Employment               Supervisor


         Title                              Dates of Employment               Supervisor




                                                                  Exhibit 4
                                                                  Page 87
Case 2:19-mc-00023-DSF-JEM Document 1-6 Filed 02/14/19 Page 37 of 37 Page ID #:111



   Background Questionnaire
   Page 12


         Employer's Name/Self-Employment


         Employer's Street Address                                           Telephone Number


         City                              State                   Counhy    Zip Code


         Title                             Dates of Employment               Supervisor


         Title                             Dates ofEmployment                Supervisor


         Title                             Dates of Employment               Supervisor


                                           Dates                             Supervisor




                         CONTINUE ON ADDITIONAL SHEETS IF NECESSARY




                                                                 Exhibit 4
                                                                 Page 88
